 98DECISIONS OF NATIONAL LABOR RELATIONS BOARDMaraldo Asphalt Paving, Inc.andLocal 324,Inter-nationalUnion of Operating Engineers, AFL-CIO. Case 7-CA-1883615 Febuary 1985ORDER DENYING MOTIONBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 20 April 1982 the National Labor RelationsBoard issued a Decision and Order' in this pro-ceeding in which the Board found that the Re-spondent violated Section 8(a)(5) and (1) of the Actby unilaterally ceasing to make payments to theOperating Engineers Fringe Benefit Fund as re-quired by the parties' collective-bargaining agree-ment.On 9 November 1982 the United StatesCourt of Appeals for the Sixth Circuit entered itsjudgment enforcing the Board's Order.2A controversy having arisen over the amount offringe benefit contributions due under the Board'sOrder, as enforced by the court, the Regional Di-rector for Region 7, on 30 April 1984, issued andduly served on the Respondent a backpay specifi-cation and notice of hearing alleging the amount ofpayments due the Operating Engineers Fringe Ben-efitFund, and notifying the Respondent that itshould file a timely answer complying with theBoard's Rules and Regulations. The specificationalleges in part that the Respondent is liable forfringe benefit contributions for the periods of Junethrough December 1982 and July through Septem-ber 1983. The specification also states that the Re-spondent filed for bankruptcy under Chapter 11 on3 ,August 1983 (Case No. 83-03513-6) and assertsthat the fringe benefit contributions should be ac-corded priority under the Bankruptcy Act. TheRespondent failed to file an answer to the backpayspecification.On 22 May 1984 the Regional Attorney advisedthe Respondent that it had not filed an answer tothe backpay specification and that unless it filed ananswer by 6 June 1984, a motion for default judg-ment would be filed with the Board. The Respond-ent did not file an answer.On 12 July 1984 the General Counsel filed aMotion for Default Judgment. On 17 July 1984 theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why themotion should not be granted. The Respondent didnot file a response.1261NLRB 225 (1982) Chairman Dotson did not participate in theunderlying case In light of the Respondent's failure to file an answer inthat case,the Chairman regards the earlier proceeding as being essentiallya default judgment which is without precedential value2Enfd mem 708 F 2d 726 (1982)Ruling on Motion for Default JudgmentInNLRB v. Bildisco & Bildisco,104 S.Ct. 1188(Feb.22,1984), the Supreme Court held that"[fjrom the filing of a petition in bankruptcy untilformal acceptance, a collective-bargaining agree-ment is not an enforceable contract within themeaning of NLRA Sec. 8(d)." The Board appliedBildiscoina summary judgment proceeding inEarle Equipment Co.,270 NLRB 827 (1984). There,the Board held that an investigation by the Region-alDirector into the circumstances surrounding thefiling of a bankruptcy petition was necessary eventhough the respondent failed to file an answer tothe complaint. The record in that case revealedthat the respondent was a debtor in Chapter 11proceedings, but there was no evidence as to thedate of the bankruptcy petition, the timing of thealleged violations, or the respondent's and Bank-ruptcy Court's treatment of the collective-bargain-ing agreement. Similarly, inPrincess Pastries, 271NLRB 758 (1984), the Board remanded the pro-ceeding for further investigation of the filing of thebankruptcy petition and its effects on the collec-tive-bargaining agreement.In the present case the backpay specificationseeks payments to the Operating Engineers FringeBenefit Fund for the third and fourth quarters of1982 and the third quarter of 1983. The specifica-tion reveals that the Respondent filed a bankruptcypetition under Chapter 11 on 3 August 1983, a datearising in the third quarter of 1983. The GeneralCounsel'smotion does not indicate whether orwhen the Respondent formally accepted the collec-tive-bargaining agreement after filing the petitionFurther, the motion does not show whether theBankruptcy Court permitted the Respondent's re-jection of the contract. In view of the bankruptcypetition, the Respondent's liability for fringe benefitpayments during the third quarter of 1983 cannotbe determined on this record. Accordingly, we findthat in light ofBildiscofurther investigation intothe circumstances surrounding the filing of thebankruptcy petition is necessary.3We shall there-fore deny the General Counsel's Motion for De-fault Judgment and remand the case to the Region-alDirector.ORDERIt is ordered that the General Counsel's Motionfor Default Judgment is denied.IT IS FURTHER ORDERED that this case be re-manded to the Regional Director for Region 7 forfurther appropriate consistent action.s SeeEdward Cooper Painting,273 NLRB No 224 (Feb 12, 1985)274 NLRB No. 18 MARALDO ASPHALT PAVINGMEMBER HUNTER, dissentingContrary to my colleagues, I would grant theGeneral Counsel'sMotion for Default Judgmentand would order the Respondent to make wholethe employees by paying on their behalf to the var-ious union trust funds the sums set forth in thebackpay specification.In the underlying unfair labor practice proceed-ing,' the Board on 20 April 1982 found that theRespondent violated Section 8(a)(5) and (1) of theAct since August 1980 by unilaterally ceasing tomake contractually required payments to theUnion's fringe benefit funds. Thereafter, on 9 No-vember 1982 the United States Court of Appealsfor the Sixth Circuit enforced the Board's Order.'On 30 April 1984 the Regional Director for Re-gional 7 issued a backpay specification alleging thatthe Respondent is liable for certain fringe benefitpayments for June through December 1982 andJuly through September 1983. The backpay specifi-cation also alleged that the Respondent filed aChapter 11 bankruptcy petition on 3 August 1983.Subsequently, the Respondent having failed to filean answer to the backpay specification, the GeneralCounsel filed a motion for default judgment. Mycolleagues, noting that the backpay specification al-leges that the Respondent is liable for fringe benefitfund payments for August and September 1983covering periods after the Respondent filed itsbankruptcy petition, and relying onNLRB v. Bil-disco,3deny the General Counsel'smotion andremand this proceeding to the Regional Directorfor further investigation of the circumstances sur-rounding the filing of the bankruptcy petition.For the reasons fully explicated in my dissent inEdward Cooper Painting,273 NLRB No. 224 (Feb.12,1985), I would grant the General Counsel's1261 NLRB 225 (1982)xEnfd mem708 F 2d 726 (1982)3 104 S Ct1188 (1984)99Motion for Default Judgment.Thus,asmore fullystated in my dissent in that case, whileBildiscoes-tablishes some limitation on the Board's jurisdictionto adjudicate unfair labor practices which occurafterthe date of the filing of the bankruptcy peti-tion,itdoes not in my view establish a limitationon the Board'sauthority to adjudicate prepetitionunfair labor practices.I further stated that,while aremedialaward in cases involving prepetitionunfair labor practices ultimately may become amonetary claim against a debtor's estate subject toa determination of allowability by the bankruptcycourt,itisappropriate for the Board to issue aremedy in such cases since the remedy is aimed atrectifying past violations and there is no reason tocut off the Board's normal remedy as of the date ofthe filing of the bankruptcy petition.4Accordingly,and since the violations found against the Respond-ent here occurred prior to the filing of the bank-ruptcy petition,I see no basis for remanding thisproceeding for further investigation into the cir-cumstances surrounding the filing of the bankrupt-cy petition.5Rather, contrary to my colleagues, Iwould grant the General Counsel'sMotion for De-fault Judgment and would find the Respondentliable for the sums set forth in the backpay specifi-cation.I therefore dissent.4 Furthermore,as noted above,the court of appeals previously has en-forced the Board's Order in the underlying unfair labor practice proceed-ing and thereby has determined that a make-whole remedy is appropriateThe Board has not moved the court of appeals to remand the unfair laborpractice proceeding for reconsideration of the remedy Accordingly, tothe extent that my colleagues'remand of this backpay proceeding ulti-mately may result in cutting off the make-whole remedy, my colleaguesare dealing with matters which lie within the court's,not the Board's, ju-risdiction5The cases relied on by my colleagues and in which I participated areinapposite to the present case Thus,inEarle EquipmentCo, 270 NLRB827 (1984),there was no indication as to whether the alleged violationsoccurred before or after the date of the filing of the petition for bank-ruptcy andPrincess Pastries, 271NLRB 758 (1984),involved inter alia aviolationwhich allegedly occurred after the filing of the petition forbankruptcy